DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This non-final office action is responsive to Applicant’s submission filed 12/09/2021. Currently, claims 1-30 are pending. Claims 1, 8-10, 13, 15, 16, 23-25, 28 and 30 have been amended. No claims have been newly added or canceled. 

Response to Amendment
Applicant’s amendments to claims 1, 10, 15, 16, 25 and 30 are sufficient to overcome the rejection of claims 1, 10, 15, 16, 25 and 30 under 35 U.S.C. §112 (2nd paragraph) as set forth in the previous action. 

Terminal Disclaimer
The terminal disclaimer filed on 12/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,565,575 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 

Claim 5 recites in part, “…wherein based on information related to the identification code associated with the user, the NFC terminal transmits the identification code associated with the user to a specific remote server for processing the NFC payment transaction using the payment method maintained at the specific remote server that corresponds to the identification code associated with the user”. 
U.S. Patent Appl. Pub. No. 2007/0156436 (hereinafter – ‘436, incorporated by reference) explains that “…the method includes the steps of sending a first transaction request signal from a first transceiver to any one of a plurality of conventional point-of-sale terminals using a first communication channel, the transaction request signal including an identifier stored in the secure memory and that is associated with the user of the hand-held mobile device, thereby causing the one conventional point-of-sale terminal to transmit the transaction request signal to a transaction server that is remote from the point-of-sale device.” Paragraph 0013. 
Paragraph 0014 of ‘436 teaches that a user’s mobile device associated with the transaction receives from a management server a first transaction response signal at the second transceiver over a second communication channel that is different than the first communication channel, wherein the management server obtains transaction data from a transaction server, associates the transaction data with the user, and provides at 
Further, ‘436 teaches that “…a point-of-sale terminal that receives one of the transaction request signals and transmits the one transaction request signal to the transaction server; a transaction server that receives the one transaction request signal from the point-of-sale terminal, verifies the transaction, and forwards a transaction verification signal to the management server; and a management server that receives the transaction verification signal, identifies the user corresponding thereto, and provides as one of the transaction signals a first transaction response signal to the second radio transceiver.” See Paragraph 0016. 
From the above paragraphs, Applicant’s disclosure fails to provide proper antecedent basis for the claimed subject matter. Appropriate correction is required. 
Claim 20 recites analogous limitation, and therefore is rejected based on same rationale. 

Claim 7 recites in part, “...wherein the remote server is configured to store a single userID for a plurality of the user’s mobile devices and further wherein the configuration means the remote server scales.”
U.S. Patent Appl. Pub. No. 2007/0156436 (incorporated by reference, hereinafter ‘436) describes that “...the management server 180 has the capability of storing codes that are from a variety of different mobile devices. Thus, codes that are associated with a smart card having an RFID can be stored, as can be codes stored from an RFID sticker, as well as codes that are associated with a smart card that communicates using 
U.S. Patent Appl. Pub. No. 2009/0124234 (hereinafter 234) describes that “...when a user subscribes to a mobile wallet the user is assigned credentials that include a unique WalletID, SiteKey, a user-defined PIN, as well as tokens that specify access and privileges for the different services. FIG. 3 illustrates one implementation of a method 300 for authenticating a user. User input is received (through a mobile communication device) logging into the mobile application service (step 302). In one implementation, when a user attempts to login with the client, the user is prompted to enter login credentials (e.g., mobile phone number, 1-time activation code, Wallet PIN, etc.)... In one implementation, the session key is used to ensure the server can identify the client and ensure that the client has been previously authenticated. Upon a successful login, the server will transfer credentials, service access and privileges (step 306), which are locally cached on the mobile communication device. The service access and privileges control the behavior of the client...” Paragraph 0016.
From the above paragraphs, it appears the defined “code(s)” is/are associated with a plurality of mobile devices, while the userlID (and password/pin) is associated with the mobile application (non-browser based application). Accordingly, the recited “userlD” is associated with the mobile application (non-browser based application), in contrast to the “userlD” being associated with a plurality of mobile devices. 
Appropriate correction is required. 
.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the secure element processor" in line 15. There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites in part, 
“…wherein the first transaction information including the identification code associated with the user is transmitted to a remote server that processes the NFC payment transaction using the payment method that corresponds to the identification code associated with the user”. 
It is unclear what structural element transmits the identification code associated with the user to the remote server”. Appropriate correction is required

Claim 15 recites in part, “…further wherein the non-browser based application is stored in a local mobile device memory, a bulk storage mobile device memory, and a cache mobile device memory during execution of the non-browser based application to provide temporary storage of at least some non-browser based application in order to reduce the number of times the non-browser based application must be retrieved from the bulk storage mobile device memory during the execution”. 
Applicant’s specification teaches that “...[m]emory elements 504A-B can include local memory employed during actual execution of the program code, bulk storage, and cache memories that provide temporary storage of at least some program code in order to reduce the number of times the code must be retrieved from bulk storage during execution...” Paragraph 0027.
From the above paragraph, it appears the local mobile device memory is used during execution of the non-browser based application, while the bulk storage mobile device is used for storing the non-browser based application and the cache memory for temporarily storing at least some of the non-browser based application to during execution. 
It is unclear if the non-browser based application is stored simultaneously at least in part on the local mobile device memory, bulk storage mobile device memory and cache mobile device memory. Appropriate correction is required. 
Claim 30 recites similar limitation as set forth claim in 15, and therefore is rejected based on the same rationale. 


“a secure element permanently embedded within the body of the mobile device comprising…
an NFC transceiver configured to use the NFC protocol that transmits, using the secure element application the first transaction information including the identification code associated with the user…” 
It is unclear what component (NFC transceiver or secure element application) transmits the first transaction information using the NFC protocol. Appropriate correction is required. 
Claims 2-15 and 17-30 are rejected based on their dependence, directly or indirectly, from claims 1 or 16. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
In view of the prosecution history of U.S. Patent Application No. 16/389,925 (now U.S. Patent No. 10,565,575), as well as the inspection of relevant prior art including patent literature and non-patent literature, claims 1-30 are allowable over prior art as there has not been any prior art references or combination there that has been identified to read over the claimed invention.
The relevant prior art do not teach, 

transmitting, using the secure element application, via the NFC transceiver, first transaction information including the identification code associated with the user via the second communication channel from the secure element memory to the NFC terminal during an NFC inductive interaction between the secure element and the NFC terminal, wherein the first transaction information including the identification code associated with the user is transmitted to a remote server that processes the NFC payment transaction using a payment method that corresponds to the identification code associated with the user, wherein the payment method is maintained at the remote server, wherein the second communication channel is different than the first communication channel”, 
as recited in claims 1 and 16. 

Response to Arguments
Applicant's arguments filed 12/09/2021 with respect to the objection to the specification have been fully considered but they are not persuasive. 

In response to Applicant’s arguments, Examiner respectfully disagrees. 
Claims 5 and 20 recites in part, “wherein based on information related to the identification code associated with the user, the NFC terminal transmits the identification code associated with the user to a specific remote server for processing the NFC payment transaction using the payment method…” 

In addition, “… the management server 180 can store user personal and credit and transactional information and history, including a code associated with the user, for a variety of different mobile devices, thereby allowing a system which can scale.” 
From the above paragraphs, the POS terminal sends the transaction information to a transaction server that is remote to the POS device. Also, the management server stores user personal and transactional information and history, including a code associated with the user. 
However, the claim limitation describes transmission of the transaction information to a specific remote server based on the information related to the identification code associated with the user. Accordingly, the specification fails to provide proper antecedent basis for the claimed subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/           Primary Examiner, Art Unit 3687